DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 7, 16, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gosavi et al. (US Patent Application Publication No 2019/0386203) hereinafter referred to as Gosavi. 
Per Claim 1 Gosavi discloses (see figures 2A and 7) a memory device, comprising
a spin orbit torque (SOT) layer (222) arranged over a substrate (701); 
a magnetic tunnel junction (MTJ) structure (221) arranged over the SOT layer, wherein the MTJ structure comprises a free layer (221a), a reference layer (221c), and a diffusion barrier layer (221b) disposed between the free layer and the reference layer; (see figure 2A) The examiner notes that the term "over" includes "directly over” (no intermediate materials, elements or space disposed therebetween) and "indirectly over" (intermediate materials, elements or space disposed therebetween).  Directional terminology, such as "over," "below," etc., is used. Because components of the claimed invention can be positioned in different orientations, the directional terminology can encompass both an orientation of above and below, depending of the particular orientation of the device, hence the directional terminology used is not particularly limiting.
a first conductive wire (780) arranged below the SOT layer and coupled to the SOT layer; 
a second conductive wire (708A/B) arranged below the SOT layer and coupled to the SOT layer; 
a third conductive wire (718) arranged over the MTJ structure; and 
a first selector structure (400) arranged between the first conductive wire and the SOT layer
Per Claim 7 Gosavi discloses (see figures 2A and 7) the device of claim 1 including where the first conductive wire (780) is coupled to write word line control circuitry [0051], the second conductive wire (708A/B) is coupled to source line control circuitry (BL) [0051], and the third conductive (718) wire is coupled to read word line control circuitry (SL) [0051].
Per Claim 16 Gosavi discloses (see figures 2A and 7) a method of forming a memory device, comprising
forming an interconnect structure (708B) on a substrate (701); 
forming a first conductive wire (780) over the interconnect structure; 
forming a second conductive wire (708A) over the interconnect structure; 
forming a first selector structure (400) over and coupled to the first conductive wire; 
forming a spin orbit torque (SOT) layer (222) over the first selector structure, 
wherein the SOT layer (222) is coupled to the first (780) and second (708A) conductive wires; 
forming a magnetic tunnel junction (MTJ) structure (221) over the SOT layer; The examiner notes that the term "over" includes "directly over” (no intermediate materials, elements or space disposed therebetween) and "indirectly over" (intermediate materials, elements or space disposed therebetween).  Directional terminology, such as "over,", “above”, "below," etc., is used. Because components of the claimed invention can be positioned in different 
forming a third conductive wire (718) over and coupled to the MTJ structure. The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween).
Per Claim 19 Gosavi discloses (see figures 2A and 7) the device of claim 16 including where the second conductive wire (708A) is arranged above the first conductive wire (780) (as shown in fig. 7) Directional terminology, such as "over,", “above”, "below," etc., is used. Because components of the claimed invention can be positioned in different orientations, the directional terminology can encompass both an orientation of above and below, depending of the particular orientation of the device, hence the directional terminology used is not particularly limiting.
Per Claim 20 Gosavi discloses (see figures 2A and 7) the device of claim 16 including where the first and third conductive wires are coupled to a first control circuitry [0051], and wherein the second conductive wire is coupled to a second control circuitry different than the first control circuitry (as shown in figure 7 and taught in [0051]).

Allowable Subject Matter
Claims 2-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-15 are allowed. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Jami Valentine Miller/Primary Examiner, Art Unit 2894